COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Holly Dawn Ruthven v. D. Elaine Wike

Appellate case number:      01-22-00696-CV

Trial court case number: 22-CV-0969

Trial court:                122nd District Court of Galveston County

        Appellant has filed a motion to appeal as indigent. In this motion, appellant claims that on
October 6, 2022 she filed in the trial court a statement of inability to afford court costs. But neither
the clerk’s record nor the supplemental clerk’s record, both filed on October 14, 2022, contains
appellant’s statement of inability.
        Accordingly, the trial court clerk shall file a supplemental clerk’s record containing
appellant’s statement of inability filed on October 6, 2022, any opposition to this statement of
inability, and the trial court’s order, if any, concerning appellant’s statement of inability. The
supplemental clerk’s record shall be filed in this Court within 15 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: __November 17, 2022____